Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (U.S. Patent Application Publication 2010/0228264).

Regarding claim 16, Robinson et al.
providing a control tower (or means for generating control commands) (“master control console” 150, see [0044] and figures 1A-1B and 3A) having a control computer (“computer” 151, see [0044] and figures 1A-1B and 3A) communicatively coupled to the one or more user interface devices and the plurality of robotic surgical instruments, wherein the control computer is configured to: 
receiving user input from the one or more user interface devices at the user console as a user manipulates the one or more user interface devices (see [0043]-[0044]); and 
generating control commands for the plurality of robotic surgical instruments to follow the user input (see [0043]-[0044]).

Regarding claim 18, Robinson et al. disclose the one or more user interface devices is further configured to receive a user input indicating a selection of at least one software application relating to the robotic surgical system (see [0039]-[0040] for the selecting, see [0090], [0145], [0266] for the software). Since Robinson et al. disclose a robotic and computer controlled system, the mere activation of a tool activity is a selection of a software application (or software application module, i.e., for controlling that particular tool).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Gombert et al. (U.S. Patent Application Publication 2016/0157942).

Regarding claim 1 and 19, Robinson et al. disclose a surgical robotic system comprising:
an operating table having a table top (see the patient, “P”,  laying on the table (unlabeled) in figure 1A, also see the incorporation of DiMaio et al. (U.S. Patent Application Publication 2009/0036902) disclosing a table in [0040] and figure 1); 
a plurality of robotic arms (“robotic surgical arms” 153 (also 153A-153D in figure 1A), see [0056] and figure 1A) coupled to the operating table (where the term 
a plurality of robotic surgical instruments (“robotic surgical instruments” 101 – “the robotic surgical instruments 101 are each supported by the positioning linkage 156 and the actuating portion 158 of the arms 153,” see [0056] and figure 1A), each coupled to a distal end of one of the plurality of robotic arms; 
a user console (or means for receiving user input) having one or more user interface devices (comprising “pair of master controllers 925L,925R (generally referenced by 325),” see [0088] and figures 1A and 3A-3C); and 
a control tower (or means for generating control commands) (“master control console” 150, see [0044] and figures 1A-1B and 3A) having a control computer (“computer” 151, see [0044] and figures 1A-1B and 3A) communicatively coupled to the one or more user interface devices and the plurality of robotic surgical instruments, wherein the control computer is configured to: 
receive user input from the one or more user interface devices at the user console as a user manipulates the one or more user interface devices (see [0043]-[0044]); and 
generate control commands for the plurality of robotic surgical instruments to follow the user input (see [0043]-[0044]).
 Robinson et al.
Like Robinson et al., Gombert et al. disclose a surgical robotic system having a robotic arm (robotic arm: 8, see [0033] and figures 1-6) with a surgical tool (“instrument” 17, see[0044] and figure 5) mounted on the surgical arm and teach mounting the operating table top on a pedestal (“pedestal base” 35, see [0033] and figures 1-2) in order to provide a known and workable way of providing the table top with the appropriate base support. 
Given the broad interpretation of the term “coupled” (broadly interpreted to include 1) “indirectly physically connected” and 2) “used within the same system and/or method”) this prior art combination makes obvious the coupling of the plurality of robotic arms to the pedestal of the operating table.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al., as taught by Gombert et al., to mount the operating table top on a pedestal in order to provide a known and workable way of providing the table top with the appropriate base support and thereby couple the plurality of robotic arms to the pedestal of the operating table.

Regarding claim 2, Robinson et al. disclose the table top includes a head section, a torso section, and a leg section along a longitude axis of the table top, see figure 1A.

Regarding claims 3-6, Robinson et al. disclose 4 robotic arms, see figure 1A, 
but fail to recite “two of the robotic arms are configured to be stowed under the head section of the table top, and wherein another two of the robotic arms are configured to be stowed under the leg section of the table top.”
However, Gombert et al. teach reliably attaching the robotic arm to the table top the table top via a rail (“rail” 7, see [0033] and figures 1-2 and 5) and quick release levers so that “the robotic arm 8 to be attached to and removed from the base 35 quickly and placed in different positions on the rail 7” and storing the robotic under the table top in order to provide compactness.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al., as taught by Gombert et al., to reliably attach the robotic arms to the table top the table top via a rail and quick release levers so that can be placed in different positions and storing the robotic under the table top in order to provide compactness.
Thus, the configuration of two robotic arms stored under the head portion of the table top and the two other robotic arms stored under the leg portion of the table top is made obvious.
Given the broad interpretation of the term/word “coupled” (and its cognates), claims 4-6 is also made obvious.

Regarding claim 7, Robinson et al. disclose the invention.  The language of claim 7 defines a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 

Regarding claim 20, Robinson et al. disclose the claimed invention, see 1) [0003] regarding the display device capturing an image through a camera, 2) [0168] for the endoscopic camera, and 3) [0042] for the endoscope on the robotic arm.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Gombert et al. (U.S. Patent Application Publication 2016/0157942) as applied to claim 1 above, and further in view of Weir (U.S. Patent Application Publication 2017/0189127).

Regarding claims 8 and 9, Robinson et al. in view of Gombert et al. show the invention above,
but fail to disclose “the one or more user interface devices are ungrounded handheld user input devices” and “a tracking system for tracking positions and orientations of the one or more user interface devices.”
Like both Robinson et al. and Gombert et al., Weir discloses a surgical robotic system having a plurality of arms and teaches providing the system with ungrounded handheld user input device(s) (“first and second master tool grips 520a, 520b,” see [0104]-[0105] and figures 9-10) and a tracking system (“3-D hand-tracking transmitter,” see [0104]-[0105] and figures 9-10) for tracking positions and 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al. in view of Gombert et al., as taught by Weir, to providing the system with ungrounded handheld user input device(s) and a tracking system  for tracking positions and orientations of the with ungrounded handheld user input device(s) in order to provide a known and working means of providing user input in order to control the system.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Gombert et al. (U.S. Patent Application Publication 2016/0157942) as applied to claim 1 above, and further in view of Hannaford et al. (U.S. Patent Application Publication 2011/0238079).

Regarding claims 10-11 and 14, Robinson et al. in view of Gombert et al. show the invention above including both an open display (“assistant’s display” 154, see [0045] and figure 1B) and an immersive display (“binocular or stereo viewer” 312, see [0089] and figures 1A and 3A)
but fail to disclose recite:
an ergonomic seat (claim 10); and
a plurality of user console configurations include a seated configuration, a reclined configuration, and an elevated configuration (claim 11).
Like both Robinson et al. and Gombert et al., Hannaford et al. disclose a surgical cockpit comprising multisensory and multimodal interfaces for robotic surgery and methods related thereto and teach providing the user/surgeon with an ergonomic seat (“seat” 8, see [0008], [0057] and figures 1-2) in order to position “the body of the  surgeon in a desired position such as an optimal, selectable posture to reduce fatigue or other discomfort.”
Figure 2 of Hannaford et al. shows the combination makes obvious the claimed functions of claim 11.

Regarding claims 12 and 15, Robinson et al. disclose the claimed invention, see 1) [0003] regarding the display device capturing an image through a camera, 2) [0168] for the endoscopic camera, and 3) [0042] for the endoscope on the robotic arm.

Regarding claim 13, Robinson et al. disclose the one or more user interface devices is further configured to receive a user input indicating a selection of at least one software application relating to the robotic surgical system (see [0039]-[0040] for the selecting, see [0090], [0145], [0266] for the software). Since Robinson et al. disclose a robotic and computer controlled system, the mere activation of a tool activity is a selection of a software application (or software application module, i.e., for controlling that particular tool).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) as applied to claim 16 above, and further in view of Weir (U.S. Patent Application Publication 2017/0189127).

Regarding claim 17, Robinson et al. invention above,
but fail to disclose “the one or more user interface devices are ungrounded handheld user input devices” and “a tracking system for tracking positions and orientations of the one or more user interface devices.”
Like Robinson et al., Weir discloses a surgical robotic system having a plurality of arms and teaches proving the system with ungrounded handheld user input device(s) (“first and second master tool grips 520a, 520b,” see [0104]-[0105] and figures 9-10) and a tracking system (“3-D hand-tracking transmitter,” see [0104]-[0105] and figures 9-10) for tracking positions and orientations of the with ungrounded handheld user input device(s) in order to provide a known and working means of providing user input in order to control the system.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al., as taught by Weir, to providing the system with ungrounded handheld user input device(s) and a tracking system for tracking positions and orientations of the with ungrounded handheld user input device(s) in order to provide a known and working means of providing user input in order to control the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792